 


109 HR 1222 IH: Nurse Staffing Standards for Patient Safety and Quality Care Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1222 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Ms. Schakowsky (for herself, Mrs. Christensen, Mr. Conyers, Ms. DeLauro, Mr. Filner, Mr. Hinchey, Mr. Holden, Mr. Kucinich, Mrs. McCarthy, Mr. Moran of Virginia, Mr. Oberstar, Mr. Owens, Mr. Rangel, Mr. Stark, Ms. Woolsey, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Public Health Service Act to establish direct care registered nurse-to-patient staffing ratio requirements in hospitals, and for other purposes. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the Nurse Staffing Standards for Patient Safety and Quality Care Act of 2005. 
(b)FindingsCongress finds the following: 
(1)The Federal Government has a substantial interest in promoting quality care and improving the delivery of health care services to patients in health care facilities in the United States. 
(2)Recent changes in health care delivery systems that have resulted in higher acuity levels among patients in health care facilities increase the need for improved quality measures in order to protect patient care and reduce the incidence of medical errors. 
(3)Inadequate and poorly monitored registered nurse staffing practices that result in too few registered nurses providing direct care jeopardize the delivery of quality health care services. 
(4)Numerous studies have shown that patient outcomes are directly correlated to direct care registered nurse staffing levels, including a 2002 Joint Commission on Accreditation of Healthcare Organizations report that concluded that the lack of direct care registered nurses contributed to nearly a quarter of the unanticipated problems that result in injury or death to hospital patients. 
(5)Requirements for direct care registered nurse staffing ratios will help address the registered nurse shortage in the United States by aiding in recruitment of new registered nurses and improving retention of registered nurses who are considering leaving direct patient care because of demands created by inadequate staffing. 
(6)Establishing adequate minimum direct care registered nurse-to-patient ratios that take into account patient acuity measures will improve the delivery of quality health care services and guarantee patient safety. 
(7)Establishing safe staffing standards for direct care registered nurses is a critical component of assuring that there is adequate hospital staffing at all levels to improve the delivery of quality care and protect patient safety. 
2.Minimum direct care registered nurse staffing requirement 
(a)Minimum direct care registered nurse staffing requirementThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following new title: 
 
XXIXMinimum direct care registered nurse staffing requirement 
2901.Minimum nurse staffing requirement 
(a)Staffing plan 
(1)In generalA hospital shall implement a staffing plan that— 
(A)provides adequate, appropriate, and quality delivery of health care services and protects patient safety; and 
(B)is consistent with the requirements of this title. 
(2)Effective dates 
(A)Implementation of staffing planSubject to subparagraph (B), the requirements under paragraph (1) shall take effect not later than 1 year after the date of the enactment of this title. 
(B)Application of minimum direct care registered nurse-to-patient ratiosThe requirements under subsection (b) shall take effect as soon as practicable, as determined by the Secretary, but not later than 2 years after the date of the enactment of this title, or in the case of a hospital in a rural area (as defined in section 1886(d)(2)(D) of the Social Security Act (42 U.S.C. 1395ww(d)(2)(D)), not later than 4 years after the date of the enactment of this title. 
(b)Minimum direct care registered nurse-to-patient ratios 
(1)In generalA hospital’s staffing plan shall provide that, during each shift within a unit of the hospital, a direct care registered nurse may be assigned to not more than the following number of patients in that unit, subject to paragraph (3): 
(A)1 patient in operating room units and trauma emergency units. 
(B)2 patients in critical care units, including emergency critical care and intensive care units, labor and delivery units, and postanesthesia units. 
(C)3 patients in antepartum units, emergency room units, pediatrics units, stepdown units, and telemetry units. 
(D)4 patients in intermediate care nursery units, medical/surgical units, and acute care psychiatric units. 
(E)5 patients in rehabilitation units. 
(F)6 patients in postpartum (3 couplets) units and well-baby nursery units. 
(2)Similar units with different namesThe Secretary may apply minimum direct care registered nurse-to-patient ratios established in paragraph (1) to a type of hospital unit not referred to in such paragraph if such other unit performs a function similar to the function performed by the unit referred to in such paragraph. 
(3)Adjustment of ratios 
(A)In generalIf necessary to protect patient safety, the Secretary may prescribe regulations that— 
(i)increase minimum direct care registered nurse-to-patient ratios under this subsection to further limit the number of patients that may be assigned to each direct care nurse; or 
(ii)add minimum direct care registered nurse-to-patient ratios for units not referred to in paragraphs (1) and (2). 
(B)ConsultationSuch regulations shall be prescribed after consultation with affected hospitals and registered nurses. 
(4)Relationship to State-imposed ratios 
(A)No preemption of certain State-imposed ratiosNothing in this title shall preempt State standards that the Secretary determines to be at least equivalent to Federal requirements for a staffing plan established under this title. Minimum direct care registered nurse-to-patient ratios established under this subsection shall not preempt State requirements that the Secretary determines are at least equivalent to Federal requirements for a staffing plan established under this title. 
(B)Satisfaction of certain Federal requirements with certain State-imposed nurse-to-patient ratiosStates that, at least 2 years prior to the date of the enactment of this title, have enacted minimum direct care nurse-to-patient ratios that allow the use of licensed practical nurses to meet State-imposed minimum direct care nurse-to-patient ratios may continue to make such allowance, and such allowance shall be considered to satisfy requirements imposed under this subsection, so long as the particular licensed practical nurse is employed in the same or a comparable position. 
(5)Exemption in emergencies 
(A)In generalThe requirements established under this subsection shall not apply during a declared state of emergency if a hospital is requested or expected to provide an exceptional level of emergency or other medical services. 
(B)Emergency definedFor purposes of subparagraph (A), the term declared state of emergency means a state of emergency that has been declared by the Federal Government or the head of the appropriate State or local governmental agency having authority to declare that the State, county, municipality, or locality is in a state of emergency, but such term does not include a state of emergency that results from a labor dispute in the health care industry or consistent understaffing. 
(c)Development and reevaluation of staffing plan 
(1)Considerations in development of planIn developing the staffing plan, a hospital shall provide for direct care registered nurse-to-patient ratios above the minimum direct care registered nurse-to-patient ratios required under subsection (b) if appropriate based upon consideration of the following factors: 
(A)The number of patients and acuity level of patients as determined by the application of an acuity system (as defined in section 2906(1)), on a shift-by-shift basis. 
(B)The anticipated admissions, discharges, and transfers of patients during each shift that impacts direct patient care. 
(C)Specialized experience required of direct care registered nurses on a particular unit. 
(D)Staffing levels and services provided by other health care personnel in meeting direct patient care needs not required by a direct care registered nurse. 
(E)The level of technology available that affects the delivery of direct patient care. 
(F)The level of familiarity with hospital practices, policies, and procedures by temporary agency direct care registered nurses used during a shift. 
(G)Obstacles to efficiency in the delivery of patient care presented by physical layout. 
(2)Documentation of staffingA hospital shall specify the system used to document actual staffing in each unit for each shift. 
(3)Annual reevaluation of plan and acuity system 
(A)In generalA hospital shall annually evaluate— 
(i)its staffing plan in each unit in relation to actual patient care requirements; and 
(ii)the accuracy of its acuity system. 
(B)UpdateA hospital shall update its staffing plan and acuity system to the extent appropriate based on such evaluation. 
(4)Registered nurse participationA staffing plan of a hospital shall be developed and subsequent reevaluations shall be conducted under this subsection on the basis of input from direct care registered nurses at the hospital or, where such nurses are represented through collective bargaining, from the applicable recognized or certified collective bargaining representative of such nurses. Nothing in this title shall be construed to permit conduct prohibited under the National Labor Relations Act or under the Federal Labor Relations Act. 
(d)Submission of plan to SecretaryA hospital shall submit to the Secretary its staffing plan and any annual updates under subsection (c)(3)(B). A federally operated hospital may submit its staffing plan through the department or agency operating the hospital. 
2902.Posting, records, and audits 
(a)Posting requirementsIn each unit, a hospital shall post a uniform notice in a form specified by the Secretary in regulation that— 
(1)explains requirements imposed under section 2901; 
(2)includes actual direct care registered nurse-to-patient ratios during each shift; and 
(3)is visible, conspicuous, and accessible to staff, patients, and the public. 
(b)Records 
(1)Maintenance of recordsEach hospital shall maintain accurate records of actual direct care registered nurse-to-patient ratios in each unit for each shift for no less than 3 years. Such records shall include— 
(A)the number of patients in each unit; 
(B)the identity and duty hours of each direct care registered nurse assigned to each patient in each unit in each shift; and 
(C)a copy of each notice posted under subsection (a). 
(2)Availability of recordsEach hospital shall make its records maintained under paragraph (1) available to— 
(A)the Secretary; 
(B)registered nurses and their collective bargaining representatives (if any); and 
(C)the public under regulations established by the Secretary, or in the case of a federally operated hospital, under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act). 
(c)AuditsThe Secretary shall conduct periodic audits to ensure— 
(1)implementation of the staffing plan in accordance with this title; and 
(2)accuracy in records maintained under this section. 
2903.Minimum direct care licensed practical nurse staffing requirements 
(a)EstablishmentA hospital’s staffing plan shall comply with minimum direct care licensed practical nurse staffing requirements that the Secretary establishes for units in hospitals. Such staffing requirements shall be established not later than 18 months after the date of the enactment of this title, and shall be based on the study conducted under subsection (b). 
(b)StudyNot later than 1 year after the date of the enactment of this title, the Secretary, acting through the Director of the Agency for Healthcare Research and Quality, shall complete a study of licensed practical nurse staffing and its effects on patient care in hospitals. The Director may contract with a qualified entity or organization to carry out such study under this paragraph. The Director shall consult with licensed practical nurses and organizations representing licensed practical nurses regarding the design and conduct of the study. 
(c)Application of registered nurse provisions to licensed practical nurse staffing requirementsParagraphs (2), (3), (4)(A), and (5) of section 2901(b), section 2901(c), and section 2902 shall apply to the establishment and application of direct care licensed practical nurse staffing requirements under this section in the same manner that they apply to the establishment and application of direct care registered nurse-to-patient ratios under section 2901. 
(d)Effective dateThe requirements of this section shall take effect as soon as practicable, as determined by the Secretary, but not later than 2 years after the date of the enactment of this title, or in the case of a hospital in a rural area (as defined in section 1886(d)(2)(D) of the Social Security Act (42 U.S.C. 1395ww(d)(2)(D)), not later than 4 years after the date of the enactment of this title. 
2904.Adjustment in reimbursement 
(a)Medicare reimbursementThe Secretary shall adjust payments made to hospitals (other than federally operated hospitals) under title XVIII of the Social Security Act in an amount equal to the net amount of additional costs incurred in providing services to medicare beneficiaries that are attributable to compliance with requirements imposed under sections 2901 through 2903. The amount of such payment adjustments shall take into account recommendations contained in the report submitted by the Medicare Payment Advisory Commission under subsection (c). 
(b)Authorization of appropriation for federally operated hospitalsThere are authorized to be appropriated such additional sums as are required for federally operated hospitals to comply with the additional requirements established under sections 2901 through 2903. 
(c)Medpac reportNot later than 2 years after the date of the enactment of this title, the Medicare Payment Advisory Commission (established under section 1805 of the Social Security Act (42 U.S.C. 1395b–6)) shall submit to Congress and the Secretary a report estimating total costs and savings attributable to compliance with requirements imposed under sections 2901 through 2903. Such report shall include recommendations on the need, if any, to adjust reimbursement for Medicare payments under subsection (a). 
2905.Protection of nurses and other individuals 
(a)Refusal of assignmentA nurse may refuse to accept an assignment as a nurse in a hospital if— 
(1)the assignment would violate section 2901 or 2903; or 
(2)the nurse is not prepared by education, training, or experience to fulfill the assignment without compromising the safety of any patient or jeopardizing the license of the nurse. 
(b)Retaliation for refusal of assignment barred 
(1)No discharge, discrimination, or retaliationNo hospital shall discharge, discriminate, or retaliate in any manner with respect to any aspect of employment (as defined in section 2906(5)), including discharge, promotion, compensation, or terms, conditions, or privileges of employment against a nurse based on the nurse’s refusal of a work assignment under subsection (a). 
(2)No filing of complaintNo hospital shall file a complaint or a report against a nurse with the appropriate State professional disciplinary agency because of the nurse’s refusal of a work assignment under subsection (a). 
(c)Cause of actionAny nurse who has been discharged, discriminated, or retaliated against in violation of subsection (b)(1) or against whom a complaint has been filed in violation of subsection (b)(2) may bring a cause of action in a United States district court. A nurse who prevails on the cause of action shall be entitled to one or more of the following: 
(1)Reinstatement. 
(2)Reimbursement of lost wages, compensation, and benefits. 
(3)Attorneys’ fees. 
(4)Court costs. 
(5)Other damages. 
(d)Complaint to SecretaryA nurse or other individual may file a complaint with the Secretary against a hospital that violates the provisions of this title. For any complaint filed, the Secretary shall— 
(1)receive and investigate the complaint; 
(2)determine whether a violation of this title as alleged in the complaint has occurred; and 
(3)if such a violation has occurred, issue an order that the complaining nurse or individual shall not suffer any retaliation under subsection (b) or under subsection (e). 
(e)Protection for reporting 
(1)Retaliation barredA hospital shall not discriminate or retaliate in any manner with respect to any aspect of employment, including hiring, discharge, promotion, compensation, or terms, conditions, or privileges of employment against any individual who in good faith, individually or in conjunction with another person or persons— 
(A)reports a violation or a suspected violation of this title to the Secretary, a public regulatory agency, a private accreditation body, or the management personnel of the hospital; 
(B)initiates, cooperates, or otherwise participates in an investigation or proceeding brought by the Secretary, a public regulatory agency, or a private accreditation body concerning matters covered by this title; or 
(C)informs or discusses with other individuals or with representatives of hospital employees a violation or suspected violation of this title. 
(2)Good faith definedFor purposes of this subsection, an individual shall be deemed to be acting in good faith if the individual reasonably believes— 
(A)the information reported or disclosed is true; and 
(B)a violation of this title has occurred or may occur. 
(f)NoticeA hospital shall post in an appropriate location in each unit a conspicuous notice in a form specified by the Secretary that— 
(1)explains the rights of nurses and other individuals under this section; 
(2)includes a statement that a nurse or other individual may file a complaint with the Secretary against a hospital that violates the provisions of this title; and 
(3)provides instructions on how to file a complaint under paragraph (2). 
(g)Effective dates 
(1)Refusal; retaliation; cause of action 
(A)In generalSubsections (a) through (c) shall apply to refusals occurring on or after the effective date of the provision to which the refusal relates. 
(B)ExceptionSubsection (a)(2) shall not apply to refusals in any hospital before the requirements of section 2901(a) apply to that hospital. 
(2)Protections for reportingSubsection (e) shall apply to actions described in subparagraphs (A) and (C) of subsection (e)(1) occurring on or after the effective date of the provision to which the violation relates. Subsection (e) shall apply to initiation, cooperation, or participation in an investigation or proceeding on or after the date of the enactment of this title. 
(3)NoticeSubsection (f) shall take effect 18 months after the date of the enactment of this title. 
2906.DefinitionsFor purposes of this title: 
(1)Acuity systemThe term acuity system means an established measurement tool that— 
(A)predicts nursing care requirements for individual patients based on severity of patient illness, need for specialized equipment and technology, intensity of nursing interventions required, and the complexity of clinical nursing judgment needed to design, implement, and evaluate the patient’s nursing care plan; 
(B)details the amount of nursing care needed, both in number of nurses and in skill mix of nursing personnel required, on a daily basis, for each patient in a nursing department or unit; 
(C)takes into consideration the patient care services provided not only by registered nurses but also by direct care licensed practical nurses and other health care personnel; and 
(D)is stated in terms that can be readily used and understood by nurses. 
(2)Direct care licensed practical nurseThe term direct care licensed practical nurse means an individual who has been granted a license by at least 1 State to practice as a licensed practical nurse or a licensed vocational nurse and who provides bedside care for 1 or more patients. 
(3)NurseThe term nurse means any direct care registered nurse or direct care licensed practical nurse (as the case may be), regardless of whether or not the nurse is an employee. 
(4)Direct care registered nurseThe term direct care registered nurse means an individual who has been granted a license by at least 1 State to practice as a registered nurse and who provides bedside care for 1 or more patients. 
(5)EmploymentThe term employment includes the provision of services under a contract or other arrangement. 
(6)HospitalThe term hospital has the meaning given that term in section 1861(e) of the Social Security Act (42 U.S.C. 1395x(e)), and includes a hospital that is operated by the Department of Veterans Affairs, the Department of Defense, the Indian Health Services Program, or any other department or agency of the United States. 
(7)Staffing planThe term staffing plan means a staffing plan required under section 2901.. 
(b)Recommendations to CongressNo later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report containing recommendations for ensuring that sufficient numbers of nurses are available to meet the requirements imposed by title XXIX of the Public Health Service Act, as added by subsection (a). 
3.Enforcement of requirements through Federal programs 
(a)Medicare programSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended— 
(1)by striking and at the end of subparagraph (U); 
(2)by striking the period at the end of subparagraph (V) and inserting , and; and 
(3)by inserting after subparagraph (V) the following: 
 
(W)in the case of a hospital, to comply with the provisions of title XXIX of the Public Health Service Act.. 
(b)Medicaid programThe first sentence of section 1902(a) of the Social Security Act (42 U.S.C. 1396(a)) is amended— 
(1)by striking and at the end of paragraph (66); 
(2)by striking the period at the end of paragraph (67) and inserting ; and; and 
(3)by inserting after paragraph (67) the following new paragraph: 
 
(68)provide that any hospital receiving payments under such plan must comply with the provisions of title XXIX of the Public Health Service Act.. 
(c)Health benefits program of the Department of Veterans AffairsSection 8110(a) of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(7)In the case of a Department medical facility that is a hospital, the hospital shall comply with the provisions of title XXIX of the Public Health Service Act.. 
(d)Health benefits program of the Department of Defense 
(1)In generalChapter 55 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1110a.Staffing requirementsIn the case of a facility of the uniformed services that is a hospital, the hospital shall comply with the provisions of title XXIX of the Public Health Service Act.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1110 the following new item: 
 
 
1110a. Staffing requirements. 
(e)Indian Health Services ProgramTitle VIII of the Indian Health Care Improvement Act (25 U.S.C. 1671 et seq.) is amended by adding at the end the following new section: 
 
826Staffing requirementsA hospital of the Service shall comply with the provisions of title XXIX of the Public Health Service Act.. 
 
